            Case 3:21-cr-00136-VAB Document 1 Filed 08/10/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

                                       GRAND JURY H-20-1


UNITED STATES OF AMERICA                             CRIMINAL NO. 3:21CR      \?:. (c)
             V.
                                                     VIOLATION:
INNIS FREDERICK                                      18 U.S.C. § 371
                                                     (Conspiracy to Defraud the United States
                                                      and Impede and Impair the IRS)

                                           INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
              (Conspiracy to Defraud the United States and Impede and Impair the IRS)

                                       Introductory Allegations

       1.         At all times relevant to this Indictment, Equinox Home Care, LLC ("EHC"), a home

healthcare staffing agency located in Stratford, Connecticut, was owned and operated by Theresa

Foreman ("Foreman"), who has been charged separately. EHC was established as a partnership and,

in approximately September 2012, an arbitration award was entered whereby Foreman was required

to make payment to her partner; that order was confirmed by the Connecticut Superior Court, and

subsequently affirmed on appeal in or about July 2014.

       2.         At all times relevant to this Indictment, the defendant INNIS FREDERICK

("FREDERICK"), who was Foreman's brother, worked for EHC and processed EHC's payroll for its

employees. FREDERICK submitted data concerning EHC's employees and the hours they worked

to a payroll processing company (referred to herein as the "Payroll Company").           The Payroll

Company would then issue checks to EHC employees and make payroll related tax withholdings from

employees' paychecks.
             Case 3:21-cr-00136-VAB Document 1 Filed 08/10/21 Page 2 of 8




       3.       Data from a Form W-2, "Wage and Tax Statement," is transmitted to the Internal

Revenue Service ("IRS") for an individual employee on a yearly basis. On that form, for each

employee, employers report wages, tips, and other compensation as well as tax withholdings,

including for federal and state income, Social Security, and Medicare. Forms W-2 also are provided

to employees for their use in preparing and filing their own individual federal income tax returns.

       4.       Data from a Form W-3, "Transmittal of Wage and Tax Statements," is transmitted to

the IRS for employers on a yearly basis. On this form, an employer reports information including

total wages, tips, and other compensation paid to employees as well as total tax withholdings,

including for federal and state income, Social Security, and Medicare.

       5.       Based upon the information FREDERICK submitted, the Payroll Company prepared

and submitted Forms W-3 for EHC and Forms W-2 for EHC's employees, which data was ultimately

transmitted to the IRS.

       6.       A U.S. Individual Income Tax Return (Form 1040) is filed with the IRS on a yearly

basis. On a Form 1040, an individual reports items to include wages, income from businesses, taxable

income, and tax.

       7.       A U.S. Return of Partnership Income (Form 1065) is an information return utilized by

a partnership business and is filed with the IRS on a yearly basis. On a Form 1065, a partnership

reports items to include gross receipts or sales, total income or loss, salaries and wages, and other

deductions. Information from the Form 1065 flows down to the partners' Forms 1040.

                                            The Conspiracy

        8.       From in or about 2012, the exact date being unknown to the Grand Jury, and continuing

thereafter up to and including April 2016, in the District of Connecticut and elsewhere, FREDERICK

did unlawfully, voluntarily, intentionally, and knowingly conspire, combine, confederate, and agree

                                                  -2-
            Case 3:21-cr-00136-VAB Document 1 Filed 08/10/21 Page 3 of 8




together with other individuals both known and unknown to the Grand Jury, to defraud the United

States for the purpose of impeding, impairing, obstructing, and defeating the lawful Government

functions of the IRS and of the Treasury Department in the ascertainment, computation, assessment,

and collection of the revenue, that is, federal income taxes.

                   Manner and Means by Which the Conspiracy was Carried Out

       The manner and means by which the conspiracy was sought to be accomplished included,

among other things, the following:

       9.      FREDERICK knowingly submitted false information to the Payroll Company,

reflecting, at various times, that one or more of approximately 14 individuals (referred to herein as

"Ghost Employees") who did not actually work for EHC, had worked particular hours, at specific

rates of pay, and caused the Payroll Company to issue payroll checks payable to the Ghost Employees

("Ghost Employee Payroll Checks"). Some of the Ghost Employees did not exist with the name and

Social Security number combinations provided.

        10.    FREDERICK caused the Payroll Company to prepare and submit false Forms W-2

and Forms W-3. Such data was ultimately transmitted to the IRS, which contained false information

including compensation to Ghost Employees.

        11.    FREDERICK and Foreman deposited and caused to be deposited Ghost Employee

Payroll Checks into bank accounts, including into accounts held in the name of FREDERICK and an

account held in the name of Foreman's son, as a method to disguise the true recipient of the proceeds

from the Ghost Employee Payroll Checks, that is, Foreman.

        12.     FREDERICK and Foreman cashed and caused others to cash and deposit Ghost

Employee Payroll Checks for the purpose of providing funds to Foreman, as a method to disguise the

true recipient of the proceeds from the Ghost Employee Payroll Checks, that is, Foreman.

                                                   -3-
          Case 3:21-cr-00136-VAB Document 1 Filed 08/10/21 Page 4 of 8




       13.     Foreman and others caused the preparation and filing of false U.S. Returns of

Partnership Income (Forms 1065) for EHC for tax years 2012 through 2014, which overstated salaries

and wages.

       14.     Foreman and others caused the preparation and filing of false U.S. Individual Income

Tax Returns (Forms 1040) for Foreman for tax years 2012 through 2014, which did not include the

amounts Foreman received through the negotiation of the Ghost Employee Payroll Checks.

                                             Overt Acts

       In furtherance of the conspiracy and to accomplish its purposes and objects, FREDERICK

and others, both known and unknown to the Grand Jury, committed and caused others to commit at

least one of the following overt acts, among others, in the District of Connecticut and elsewhere:

       15.     From at least 2012 through approximately mid-April 2016, FREDERICK knowingly

and intentionally submitted false payroll data to the Payroll Company, which contained wage

information for Ghost Employees who did not actually work for EHC, for the purpose of the Payroll

Company issuing Ghost Employee Payroll Checks and processing other relevant paperwork,

including on the following occasions:

               a.      On or about December 10, 2013, FREDERICK submitted and caused to be

submitted payroll data to the Payroll Company which contained false information, that Ghost

Employees had worked during the week ending December 7, 2013.

               b.      On or about October 20, 2014, FREDERICK submitted and caused to be

submitted payroll data to the Payroll Company which contained false information, that Ghost

Employees had worked during the week ending October 18, 2014.

        16.    By knowingly and intentionally causing the Payroll Company to issue Ghost

Employee Payroll Checks for the purpose of making funds available to Foreman, without issuing

                                                  -4-
          Case 3:21-cr-00136-VAB Document 1 Filed 08/10/21 Page 5 of 8




paychecks or causing Forms W-2 to be issued in Foreman's name, FREDERICK facilitated and

caused Foreman to receive funds in a manner that concealed the true recipient from the IRS.

        17.    Through the submission of false payroll information to the Payroll Company,

FREDERICK caused the Payroll Company to generate false Forms W-2 for Ghost Employees and

for such data to be transmitted to the IRS and received by the IRS between on or about March 8, 2013

and on or about January 25, 2018, for tax years 2012 through 2016, including on the occasions

identified below:

               a.     On or about March 8, 2013, the IRS received Form W-2 data for a Ghost

Employee for tax year 2012.

               b.     On or about February 11, 2016, the IRS received Form W-2 data for certain

Ghost Employees for tax year 2015.

        18.    Through the submission of false payroll information to the Payroll Company,

FREDERICK caused the Payroll Company to generate false Forms W-3 for EHC for at least 2012,

2013, and 2014, and caused such data to be transmitted to the IRS and received by the IRS at various

times for at least tax years 2012 through 2014.

        19.    Between in or about September 2012 and in or about December 2013, FREDERICK

negotiated and deposited and caused to be negotiated and deposited Ghost Employee Payroll Checks

totaling approximately $400,000 at bank accounts held in his name at JP Morgan Chase Bank, which

included the following transactions:

               a.      On or about June 27, 2013, FREDERICK deposited and caused to be deposited

seven Ghost Employee Payroll Checks into a bank account held in his name at JP Morgan Chase

Bank.



                                                  -5-
         Case 3:21-cr-00136-VAB Document 1 Filed 08/10/21 Page 6 of 8




                b.     On or about December 5, 2013, FREDERICK deposited and caused to be

deposited eight Ghost Employee Payroll Checks into a bank account held in his name at JP Morgan

Chase Bank.

       20.      Between in or about September 2012 and in or about December 2013, using the bank

accounts held in his name at JP Morgan Chase Bank, FREDERICK caused significant funds to be

provided to Foreman that were derived from the Ghost Employee Payroll Checks, including through

the checks to Foreman described below:

                a.     On or about July 24, 2013, FREDERICK wrote and caused to be written a

check drawn on an account in his name at JP Morgan Chase Bank, which was payable to Foreman,

in the amount of $10,420.

                b.     On or about December 5, 2013, FREDERICK wrote and caused to be written

a check drawn on an account in his name at JP Morgan Chase Bank, which was payable to Foreman,

in the amount of $9,995.

       21.      At various times between in or about September 2012 and in or about December 2013,

FREDERICK made cash withdrawals from bank accounts he controlled at JP Morgan Chase Bank,

which at times were in amounts that did not trigger the bank's currency transaction reporting

requirements.

       22.      From on or about February 1, 2014 to on or about February 14, 2014, Foreman caused

over $21,000 in Ghost Employee Payroll Checks to be deposited into an account held in the name of

Foreman's son at Guilford Savings Bank.

       23.      Between approximately 2014 and 2016, Foreman deposited, cashed, and caused others

to deposit and cash Ghost Employee Payroll Checks and to provide the funds for her benefit, which

included the following:

                                                -6-
          Case 3:21-cr-00136-VAB Document 1 Filed 08/10/21 Page 7 of 8




               a.      On or about January 8, 2014, FREDERICK deposited and caused to deposited

to a Regions Bank account held in his name over $3,000 in Ghost Employee Payroll Checks, and on

or about January 9, 2014, FREDERICK wrote and caused to be written a check from the same Regions

Bank account which was payable to Foreman in the amount of $8,000.

               b.      On or about November 5, 2015, Foreman cashed multiple Ghost Employee

Payroll Checks at a JP Morgan Chase Bank branch in Connecticut.

               c.      On or about November 13, 2015, Foreman cashed multiple Ghost Employee

Payroll Checks at a JP Morgan Chase Bank branch in Connecticut.

       24.     Between approximately December 2012 and April 2016, Foreman used accounts in

the name of her son at Guilford Savings Bank to make and cause to be made hundreds of thousands

of dollars in cash deposits and to pay for personal expenditures.

       25.     Through the submission of false payroll information which included the Ghost

Employees, FREDERICK, Foreman, EHC's Chief Financial Officer, and others caused EHC's books

and records to reflect the payments to Ghost Employees.

       26.     On or about June 17, 2014, Foreman and at least one other person caused a Form 1065

to be filed with the IRS for EHC for 2013, which contained false information, in that it included

falsely inflated salaries and wages (for non-partners).

       27.     On or about October 19, 2015, Foreman and at least one other person caused a Form

1065 to be filed with the IRS for EHC for 2014, which contained false information, in that it included

falsely inflated salaries and wages (for non-partners).




                                                  -7-
        Case 3:21-cr-00136-VAB Document 1 Filed 08/10/21 Page 8 of 8




       28.     On or about October 15, 2014, Foreman caused a Form 1040 for her to be filed with

the IRS for 2013, which contained false information, in that it failed to include as income to Foreman

the proceeds from the Ghost Employee Payroll Checks she received and it underreported her total

tax.

       29.     On or about October 14, 2015, Foreman caused a Form 1040 for her to be filed with

the IRS for 2014, which contained false information, in that it failed to include as income to Foreman

the proceeds from the Ghost Employee Payroll Checks she received and it underreported her total

tax.

       All in violation of Title 18, United States Code, Section 371.

                                                       A TRlfr BILL
                                                                 /s/
                                                       FOREPERSON




L   ARDCBOYLE
ACTING UNITED STATES ATTORNEY


~




                                                 -8-
